Citation Nr: 0413220	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  93-14 325A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of a tonsillectomy.  

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating action by the RO 
that denied entitlement to increased ratings for residuals of 
a tonsillectomy and for hemorrhoids.  The Board also had 
before it the issue of whether the veteran was overpaid 
$422.00 in improved pension benefits for the period from My 
1991 to April 1992.  The Board remanded these issues to the 
RO for further development in August 1998.  It was 
subsequently determined that the overpayment was waived. 

The case is again before the Board for appellate 
consideration.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that VA is required to 
specifically inform the claimant of the evidence needed to 
substantiate the claim, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  The RO attempted to 
provide this notice in a letter dated in February 2002, but 
it appears that this notice letter was not sent to the 
veteran's correct address.  .

Also, the record indicates that the veteran was scheduled for 
VA examinations for her hemorrhoid and throat disabilities in 
May 2003, but she did not appear for these examinations.  The 
examinations were needed to assess the current severity of 
the disabilities at issue.  Under the provisions of 38 
C.F.R.§ 3.655(b) (2003) when a claimant fails to report for a 
scheduled examination necessary to establish her entitlement 
to a claim for an increase in benefits, the claim shall be 
denied.  However, there is no indication from the record that 
the veteran was informed of the provisions of 38 
C.F.R.§ 3.655(b), or of the consequences of her failure to 
report for an examination without good cause.

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The AMC or RO should send the 
appellant and her representative a letter 
in regard to her claims for increased 
ratings for hemorrhoids and residuals of 
a tonsillectomy that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The AMC or RO should afford the 
veteran VA examinations to determine to 
determine the current severity of her 
service-connected hemorrhoids and 
tonsillectomy.  All pertinent clinical 
findings regarding the veteran's 
hemorrhoids and residuals of a 
tonsillectomy should be reported.  The 
claims folder must be made available to 
the examining physicians and the 
examiners should state that they have 
reviewed the claims folder in the 
examination reports.

a.  With regard to hemorrhoids, the 
examiner should comment as to the 
presence or absence of large or 
thrombotic irreducible hemorrhoids, 
excessive redundant tissue, persistent 
bleeding, secondary anemia, and fissures.  

b.  As to the residuals of a 
tonsillectomy, the examiner should 
comment as to the presence or absence of 
hoarseness, inflammation of the cords or 
mucous membrane, thickening or nodules of 
the cords, polyps, submucous 
infiltration, or pre-malignant changes.  

3.  If the veteran fails to report for 
the scheduled examinations, a copy of the 
notice to the veteran informing her of 
the date, time, and location of the 
examination should be obtained from the 
VA Medical Center and associated with the 
claims folder.  

4.  Thereafter, the AMC or RO should 
adjudicate the veteran's claims.  If the 
veteran fails to report for any 
abovementioned VA examination without 
good cause, the AMC or RO should deny the 
pertinent claims under the provisions of 
38 C.F.R. § 3.655(b).  If the benefits 
sought on appeal are denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



